-.                    .-




The Honorable      A. Bryan S.pires, Jr.M. D.        Opinion   No.   H-    359
Secretary
Texas State Board of Medical      Examiners          Re: May the Texas State
Southwest    Tower   Bldg. Suite 900                 Board of Medical        Examiners
211 East Seventh Street                              have facsimile      signatures    of
Austin,   Texas    78701                             its members      affixed   by a
                                                     mechanical     proces,s to the
                                                     license  certificates     it issues.

Dear   Dr.   Spires:

           You ask whether       members     of the Texas State Board of Medical
Examiners      may satisfy the requirements           of Art.  4503, V. T. C. S., by
having facsimiles      of their penned signatures         made and affixed  by
mechanical     process     to license   certificates    rather than signing each
certificate   individually     by hand.    Art.    4503 provides   that:

                       All certificates shall be attested by the seal
                   of the Board and signed by all members     of the
                   Board,  or a quorum thereof.

        It is out opinion that a Board member’s       use of a facsimile of a
penned signature    is in compliance   with the statutory   requirement.   In
Mondragon    v. Mondragon,     257 S.W. 215, 216 (Tex.   1923), the Texas
Supreme    Court stated:

                   A s.ignature made by rubber stamp,      typewriter  or
                   printing  . . , may be adopted,  and the instrument
                   to whi.ch it is signed becomes  binding.




                                        p. 1689
 .


The   Honorable      Bryan   Spires,   Jr.     page    2   (H-359)




        In Parsons  v.       State,  429 S. W, 2d 476,           477 (Tex.       Crim.     1968),
the Court of Criminal        Appeals   concurred:

                      The use of a stamp producing    a facsimile
                  of an original signature in signing le.gal docu-
                  ments has been upheld by this court.

         According       to BLACK’S     LAW        DICTIONARY:

                  A “signature”     may be written by hand, printed,
                  stamped,     typewritten,   engraved,    photographed,
                  or cut from one instrument        and attached to
                  another,    and a signature   lithographed     on an
                  instrument     by a party is sufficient   for the
                  purpose    of signing it; it being immaterial
                  with what kind of instrument       a signature    is
                  made,    (Signature,    p. 1553).

         Clearly,     a stamped facsimile   of a penned            signature       is a signature
and satisfies     the requirements   of Art. 4503.

                                       SUMMARY

                         A Board member’s        use of a facsimile      of his
                     penned signature     affixed to a license   certificate
                     by printing,   engraving,    or other mechanical
                     process   will satisfy the intent and letter of Art.
                     4503, V. T. C. S.

                                                           Very      truly    yours,




                                                           Attorney          General     of Texas




                                              p.    1690
    .
.
        The Honorable   Bryan   Spires   page   3    (H-359)




        DAVID M. KENDALL,        Chair’man
        Opinion Committee


        lg




                                                pe 1691